[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] REVISED ORDERS
(Re: Motion for Order of Compliance #111)
The court hereby revises its orders of October 10, 2000, relating to 3 (a)(b) and (c) as follows: CT Page 13443
    3. That the plaintiff on or before November 30, 2000 provide the defendant with a supplemental disclosure response which provides:
    a. Medical reports, examination notes, bills and related records of Samuel Streit, D.O. from 1993 to present. Those items are hereby limited to all treatment rendered to the plaintiff for complaints or injuries to the plaintiff's cervical spine, right shoulder, cerebral concussions, dorsal spine, lumbro sacral spine, and injuries and complaints relating to the plaintiff's right knee, head, back, neck, shoulders and sleeplessness.
    b. Itemizations of all claimed expenses by medical provider or other entities, by name, address and amounts in answer to Interrogatory 18 and as limited to the Court's orders in 3(a), as noted above.
    c. Authorizations, to enable the firm of Greenberg, Hurwitz, Cooper and Silverman, P.C. to obtain all medical records of the plaintiff for the years 1993 to present, continuing to trial. However, the defendant shall be entitled to specifically limit the scope of said authorization to the information listed by the Court in its orders relating to 3(a), noted above.
ARNOLD, J.